DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 8/4/2021 are acknowledged.  Claims 1, 50, 53-55, 57, 65, 67-68, 72, 80-81, 85, 87-89, 94-95 and 100-102 are pending.  Claims 50, 53, 55, 57, 65, 67, 68, 72, 80,81, 87-89, 94, 95-96 and 100 are amended.  Claims 101-102 are new.  Claims 2-49, 51-52, 56, 58-64, 66, 69-71, 73-79, 82-84, 86, 90-93 and 97-99 are cancelled.

Prosecution on the merits commences for claims 1, 50, 53-55, 57, 65, 67-68, 72, 80-81, 85, 87-89, 94-95 and 100-102.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on April 28, 2020 and August 4, 2021 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.

Priority
The instant application, filed 4/10/2019, is a 371 National Stage Application of PCT/US2017/056588, filed 10/13/2017, which claims priority to US Provisional Application No. 62/408,420, filed 10/14/2016.  Thus, the earliest possible priority for the instant application is 10/14/2016.


Independent claims 1 and 54 are directed to a method of producing adeno-associated virus by incubating the host cell with a helper virus, and in a culture medium having an osmolality of 360 mOsm/kg or higher, or the culture system comprising at least, the host cell, a helper virus, and a culture medium having an osmolality of 360 mOsm/kg or higher:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 50, 53 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A method for producing a recombinant adeno-associated virus vector (rAAV) using a helper virus, the method comprising incubating a host cell capable of producing rAAV in the 
Claims 50 and 53 are including in the rejection because they depend from rejected claim 1.
Claim 89 recites wherein the cells are “BTI-Tn-5B1-4 (High-Five) cells” which is unclear.  The use of parentheticals renders the claim unclear because it is not clear if the “High-Five” is a structural limitation, or a suggestion “BTI-Tn-5B-4 (such as, High-Five).”  
If the claim is attempting to limit the cells to “High-Five” cells, “High Five” cells appears to be trademarked.  
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v).
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  

Deletion of “(High-Five)” would obviate the rejection over claim 89.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 50, 53-55, 57, 65, 67-68, 72, 85, 87-89, 94-96 and 100-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,566,118 to Atkinson, of record, cited on Applicant’s IDS dated 4/28/20.
With regard to claims 1 and 54, Atkinson discloses methods of producing rAAV using a helper virus, comprising incubating a host cell capable of producing rAAV in the presence of helper virus for an incubation period in a cell culture medium containing helper virus and having an osmolality of at least 360 mOsm/kg, including 363 mOsm/kg, 390 mOsm/kg, 391 mOsm/kg, 400 mOsm/kg, 426 mOsm/kg, 429 mOsm/kg at the start of the incubation period (Abstract; column 7, lines 3-16; column 18, lines 35-48; column 29, line 8 – column 42, line 58; Example 15; FIGs 18-20; Example 18; FIGs 27-30; Table 8; Table 9).  Atkinson discloses the cell culture medium can comprise an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66).
Thus, Atkinson discloses a method according to claim 1, and a cell culture system comprising a) a host cell capable of producing rAAV; b) a helper virus; and c) a cell culture medium with an osmolality of 360 mOsm/kg or higher when measured immediately after the host cell is introduced into the cell culture medium according to claim 54.
With regard to claim 50, Atkinson discloses the host cell is incubated in the cell culture medium for at least 2 days (column 42, lines 37-58, Example 15, Example 18).
With regard to claim 53, Atkinson discloses the method further includes harvesting and purifying the rAAV (column 42, lines 37-58; column 44, lines 10-61).
With regard to claim 55, Atkinson discloses the cell culture medium comprises an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66), and specific embodiments of 390 mOsm/kg, 391 mOsm/kg, 400 mOsm/kg, 426 mOsm/kg, 429 mOsm/kg at the start of the incubation period (Example 15 and 18).  Thus, Atkinson discloses the cell culture medium has an osmolality of at least 375 mOsm/kg or 400 mOsm/kg or higher, as required by instant claim 55.
With regard to claim 57, the claim recites the contingent limitation, “the cell culture system of claim 54, wherein the cell culture medium has an osmolality sufficient to produce a) a 20% reduction, a 30% reduction, or a 40% reduction or a 50% reduction in total helper virus production compared to a host cell incubated in a medium with an osmolality of 255 mOsm/kg; and or b) at least a 50% increase, at least a 100% increase, at least a 150% increase, or at least a 200% increase in total rAAV production compared to a host cell incubated in a medium with an osmolality of 266 mOsm/kg.”
	Claim scope is not limited by claim language that suggests or makes optional but does not 	require steps to be performed, or by claim language that does not limit a claim to a particular 	structure. However, examples of claim language, although not exhaustive, that may raise a 	question as to the limiting effect of the language in a claim are:

	(A) "adapted to" or "adapted for" clauses;
	(B) "wherein" clauses; and
	(C) "whereby" clauses.

	The broadest reasonable interpretation of a system (or apparatus or product) claim having 	structure that performs a function, which only needs to occur if a condition precedent is met, 	requires structure for performing the function should the condition occur. The system claim 	interpretation differs from a method claim interpretation because the claimed structure must 	be present in the system regardless of whether the condition is met and the function is actually 	performed.  MPEP 211.04.

Atkinson discloses the methods therein result in a significant increase in recombinant rAAV, and a significant decrease in the amount of helper virus produced (column 7, lines 3-16, column 7, lines 52 – column 8, line 6; column 9, lines 30-44; column 18, lines 35-48; column 30, line 66 – column 31, line 24; Example 15; FIGs 18-20; Example 18; FIGs 27-30). Regardless, because the claim adds no additional structure to the system of claim 54, and Atkinson discloses the system of claim 54, Atkinson anticipates claim 57.  
With regard to claims 65 and 67, Atkinson discloses wherein the tonicifying agents include ionic and non-ionic agents, including NaCl and glucose (column 41, line 58 - column 42, line 19; Example 15; Example 18).
With regard to claim 68, Atkinson discloses the base media having approximately 360 mOsm/kg has 6400 mg/L of NaCl (Example 18, Tables 7 and 8), which is 6.4 g/L.  Atkinson discloses adding an additional 27 mg/L of NaCl yields a mOsm/kg of 390, adding an additional 66 mg/L NaCl yields 429 mOsm/kg (Table 8).  Thus, Atkinson discloses the NaCl in the medium is 4.5 g/L or higher, as required by claim 68.
With regard to claim 72, the claim recites the contingent limitation, “the cell culture system of claim 54, wherein the cell culture medium contains an ionic tonicifying agent at a concentration sufficient to produce a) a 50% increase in total rAAV production and a 20% decrease in helper virus production; b) a 100% increase in total rAAV production and a 30% decrease in helper virus production; c) a 150% increase in total rAAV production and a 40% decrease in helper virus production; d) a 200% increase in total rAAV production and a 50% decrease in helper virus production.”


	(A) "adapted to" or "adapted for" clauses;
	(B) "wherein" clauses; and
	(C) "whereby" clauses.

	The broadest reasonable interpretation of a system (or apparatus or product) claim having 	structure that performs a function, which only needs to occur if a condition precedent is met, 	requires structure for performing the function should the condition occur. The system claim 	interpretation differs from a method claim interpretation because the claimed structure must 	be present in the system regardless of whether the condition is met and the function is actually 	performed.  MPEP 211.04.

Atkinson discloses the methods therein result in a significant increase in recombinant rAAV, and a significant decrease in the amount of helper virus produced (column 7, lines 3-16, column 9, lines 30-44; column 18, lines 35-48; column 30, line 66 – column 31, line 24; Example 15; FIGs 18-20; Example 18; FIGs 27-30). Regardless, because the claim adds no additional structure to the system of claim 54, and Atkinson discloses the system of claim 54, Atkinson anticipates claim 72.  
With regard to claim 85, Atkinson discloses the culture media can be serum free (column 42, lines 66-67).
With regard to claims 87 and 88, Atkinson discloses the cell culture medium comprises DMEM supplemented with, consists essentially of, one or more tonicifying agents (column 34, lines 65-66; Example 18; Tables 7 and 8). Atkinson discloses the culture media can be serum free (column 42, lines 66-67).
With regard to claim 89, Atkinson discloses suitable host cells include Hela, HEK293 and A549 cells (column 21, lines 50-55; Examples 2-3, 9, column 29, line 28- column 30, line 65).
With regard to claims 94-96, Atkinson discloses helper virus includes herpesvirus and adenovirus, including Ad5 and (column 15, lines 9-22; column 27, lines 13-37).
With regard to claim 100, Atkinson discloses the host cell comprises a heterologous sequence flanked by AAV ITR, rep and cap genes, and helper virus genes (column 7, lines 3-16, column 13, lines 1-39).
With regard to claim 101, Atkinson discloses one or more AAV gene can be stably integrated into the host cell genome (column 13, lines 1-39; column 22, line 59- column 23, line 13).
With regard to claim 102, Atkinson discloses the host cell is capable of producing helper virus including adenovirus (column 24, line 24 – column 44, lines 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 54, 65 and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,566,118 to Atkinson, of record, cited on Applicant’s IDS dated 4/28/20, further in view of US Patent Application Publication No. 2014/0004568 to Shen.  Claims 80-81 are directed to embodiment .
The disclosure of Atkinson is applied as in the 102(a)(1) rejection above, the content of which is incorporated herein in its entirety.  Atkinson discloses a cell culture system according to claim 54, comprising a) a host cell capable of producing rAAV; b) a helper virus; and c) a cell culture medium with an osmolality of 360 mOsm/kg or higher when measured immediately after the host cell is introduced into the cell culture medium (Abstract; column 7, lines 3-16; column 18, lines 35-48; column 29, line 8 – column 42, line 58; Example 15; FIGs 18-20; Example 18; FIGs 27-30; Table 8; Table 9).
Atkinson further discloses wherein the tonicifying agents include ionic and non-ionic agents, including NaCl and glucose (column 41, line 58 - column 42, line 19; Example 15; Example 18), according to claim 65.  Atkinson discloses osmolality is defined as the number of solutes per kg of water (column 41, lines 65-66).  Atkinson discloses glucose concentration can range from 0.1 to about 20 g/L (column 42, lines 25-26).  Atkinson discloses the cell culture medium comprises an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66).
Atkinson discloses a base media reduced to practice having approximately 363 mOsm/kg has 4500 mg/L glucose (among other solutes) (Example 18, Tables 7 and 8), which is 4.5 g/L glucose.  When adjusting the osmolality of the 363 mOsm solution comprising 4.5 g/L glucose concentration, Atkinson adds 28 mg of sorbitol to arrive at an adjusted mOsm of 391, which is 4.528 g/L (Table 7, Table 8).   When adjusting the osmolality of the 363 mOsm solution comprising 4.5 g/L glucose concentration, Atkinson adds 63 mg of sorbitol to arrive at an adjusted mOsm of 426 (Table 7; Table 8), which is 4.563 g/L glucose concentration.  The sugar concentration of the culture media (glucose, or glucose and sorbitol) ranges from 4.5 g/L, 4.528 g/L or 4.563 g/L. Thus, Atkinson shows the osmolality of the culture 
However, Atkinson does not disclose wherein the non-ionic tonicifying agent is sucrose, at a concentration of 6.8 g/L or higher, as required by instant claims 80 and 81.
Shen discloses methods and systems of cell culture for the production of viruses, wherein host cells, prior to transduction or transfection, are grown under hyperosmotic conditions (Abstract).  Shen discloses the methods and system can be used to produce adeno-associated viruses (paragraph [0008]).  Shen discloses the cell culture medium comprises tonicifying agents to generate the hyperosmotic conditions, includes ionic agents, such as NaCl and non-ionic agents such as glucose or sucrose (paragraph [0010]).   Shen discloses the osmolality of the culture solutions can range from 330 mOsm to 500 mOsm, 700 mOsm and 900 mOsm, as long as the osmolality does not induce cell death (paragraph [0010]).  Shen discloses osmolality is defined as the number of solutes per kg of solvent (paragraph [0014]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting sucrose for glucose because both are explicitly taught as being useful as a tonicifying agent of a hyperosmotic cell culture media. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to the claimed requirement wherein the sucrose is at a concentration of 6.8 g/L or higher, as required by instant claim 81, the claim is obvious over the prior art.  Atkinson discloses the osmolality of the culture media can range up to 650 mOsm/kg, and Shen discloses osmolality of the culture media can range up to 700 mOsm/kg and 900 mOsm/kg.  Atkinson and Shen disclose osmolality is defined as the number of solutes per kg/solvent.  Atkinson shows 1 mg /L sugar in culture media = 1 mOsm.  Thus, generating a 650 mOsm/kg osmolality using sucrose would require 6.5g/L of sucrose (in the absence of any other solutes); a 700 mOsm/kg osmolality would require 7.0 g/L of sucrose (in the absence of any other solutes); and a 900 mOsm/kg osmolality of sucrose would require 9.0 g/L of sucrose (in the absence of any other solutes).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as hyperosmotic cell culture media, and adjusting osmolality was known in the art at the time of the invention.

Conclusion
No claims are allowed. No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633